Citation Nr: 1335002	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-14 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a skull fracture.  

2.  Entitlement to service connection for acute polynephritis.  

3.  Entitlement to an initial disability evaluation in excess of 20 percent for lumbago with degenerative joint disease prior to June 29, 2012; and an initial disability evaluation in excess of 40 percent from June 29, 2012. 

4.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a right ankle fracture prior to June 29, 2012; and an initial evaluation in excess of 30 percent from June 29, 2012.  

5.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a right wrist prior to October 22, 2008, and subsequent to February 1, 2009.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for right hip pain as a residual of a pelvic fracture.

7.  Entitlement to an initial disability evaluation in excess of 10 percent for left hip pain as a residual of a pelvic fracture.  

8.  Entitlement to a 10 percent disability evaluation for flexion of the right hip prior to June 29, 2012.  

9.  Entitlement to an initial disability evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from November 1980 through July 1981 and from October 1981 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and February 2008 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Indianapolis, Indiana.  

The Veteran appeared at a hearing at the RO before a local hearing officer in September 2009.  A transcript of the hearing is of record.  

In a November 2012 rating determination, the RO assigned a temporary total disability evaluation for surgery performed on the right wrist on October 22, 2008, to February 1, 2009.  The RO also assigned a 40 percent disability for lumbago with degenerative joint disease from June 29, 2012; and a 30 percent evaluation for residuals of a right ankle fracture from June 29, 2012.  

As it relates to the left and right hip disorders as a residual of a pelvic fracture, the Board notes that in a September 2007 rating determination, the RO granted service connection for residuals of a pelvic fracture and assigned a noncompensable disability evaluation.  The Veteran appealed the assigned disability evaluation.  

In a February 2010 rating determination, the RO reclassified the Veteran's pelvic fracture disability as right hip pain as a residual of a pelvic fracture and assigned a 10 percent disability evaluation as of February 16, 2007, and also granted service connection for left hip pain as a residual of a pelvic fracture and assigned an effective date of February 16, 2007.  

The RO, in a November 2012 rating determination, granted service connection for an additional 10 percent disability evaluation for limitation of flexion of the right hip and assigned an effective date of June 29, 2012.  

As a result of the RO's actions, the Board has listed the issues as such on the title page of this decision.  

As to the issue of the lumbago with degenerative joint disease, when rating this disorder, the neurological component must also be taken into account per the appropriate diagnostic rating codes.  Service connection is currently in effect for neuropathy due to nerve damage of the right lower extremity claimed as right leg nerve damage associated with right hip pain, as residual of a hip fracture, rated as 30 percent under DC 8522, which relates to the musculocutaneous nerve (superficial peroneal), with an effective date of September 16, 2008, as a result of actions taken by the RO in a January 2009 rating determination.  The Board finds that this matter must be remanded to the determine the etiology of the neurological impairment, the nerves affected, and the current disability level of disability of the affected nerves.  

The Board will address the issue whether a higher disability evaluation is warranted for lumbago with degenerative joint disease based upon limitation of motion and incapacitating episodes on a merits basis as these are separate and distinct theories of entitlement versus the neurological impairment.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc) (holding that it is permissible for the VA Secretary to bifurcate a request for benefits on the basis of different theories of entitlement), aff'd 631 F.3d 1380 (Fed. Cir. 2011). 

The issue of entitlement to an initial evaluation in excess of 30 percent for neuropathy due to nerve damage of the right lower extremity is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Residuals of a skull fracture have not been demonstrated.  

2.  The Veteran has not been shown to have a kidney disorder/nephritis related to service.  

3.  For the initial rating period prior to June 29, 2012, the Veteran's lumbago with degenerative joint disease was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar; there were also no incapacitating episodes having a total duration of at least four weeks but less than six weeks prior to this time. 

4.  For the initial rating period from June 29, 2012, the Veteran's lumbago with degenerative joint disease spine revealed forward flexion of the thoracolumbar spine to no less than 20 degrees; there was and has been no demonstration of unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting six (6) weeks during the previous 12 months during the time period in question.

5.  The Veteran's right wrist disorder has been shown to include degenerative joint disease, with limitations caused by pain but no evidence of ankylosis.

6.  Prior to June 29, 2012, the Veteran's right ankle disability was manifested by limitation of motion without limitation of motion equivalent to ankylosis.

7.  As of June 29, 2012, the severity of the right ankle ankylosis was reported as in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees; there has been no demonstration of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity. 

8.  With consideration of the Veteran's reports of left hip/thigh pain throughout the appeal, in conjunction with objective findings of left hip pain throughout the appeal period, to include extension being limited to 0 degrees at the time of the September 2009 VA examination, limitation of motion of the hip equivalent to that warranted for a compensable 10 percent disability evaluation has been met throughout the appeal period.  

9.  As it relates to the Veteran's left hip/thigh/pelvic disorder, left hip abduction limited to 10 degrees or less; left thigh flexion limited to 40 degrees; limitation of abduction to the point at which the Veteran could not cross her legs; limitation of abduction of the thigh or motion lost beyond 10 degrees; flail joint of the hip; or malunion or nonunion of the femur resulting in moderate or marked knee or hip disability, have not been shown, even with consideration of the Veteran's complaints of pain, at any time.  

10.  As it relates to the right hip/thigh disorder prior to June 29, 2012, the Veteran was noted to be unable to cross her right leg over her left leg at the February 2009 VA examination and to be unable to extend more than 0 degrees at the September 2009 VA examination; there was no indication of right hip abduction limited to 10 degrees or less; right thigh flexion limited to 40 degrees; limitation of abduction of the thigh, or motion lost beyond 10 degrees; flail joint of the hip; or malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain, at any time prior to June 29, 2012.  

11.  As of June 29, 2012, the Veteran's right hip/thigh disorder, as residuals of the pelvic fracture, revealed flexion from 0 to 40 degrees, rotation was not limited to where the Veteran could not toe out more than 15 degrees, and right hip internal and external rotation were to 10 degrees; there was no evidence of ankylosis; flail joint of the hip; malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain, at any time subsequent to June 29, 2012.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes prior to June 29, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  The criteria for an evaluation in excess of 40 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes subsequent to June 29, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

3.  The criteria for the assignment of an initial evaluation in excess of 10 percent for residuals of a right wrist fracture have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 5214, 5215 (2012).

4.  The criteria for a 20 percent evaluation for residuals of a right ankle fracture have been met from February 16, 2007 to June 29, 2012.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2013).

5.  The criteria for an evaluation in excess of 30 percent for residuals of a right ankle fracture from June 29, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.7, 4.71a, Diagnostic Codes 5270, 5271 (2013).

6.  The criteria for a 10 percent disability evaluation, and no more, for a left hip/thigh disorder as residuals of a pelvic fracture, have been met from February 16, 2007.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253,5254, 5255 (2013).  

7.  The criteria for an evaluation in excess of 10 percent for a right hip/thigh disorder as residuals of a pelvic fracture, prior to September 28, 2009, were not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2013).

8.  The criteria for a separate 10 percent disability for a right hip/thigh disorder as residuals of a pelvic fracture based upon limitation of extension from September 28, 2009, were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2013).

9.  The criteria for a separate 10 percent evaluation for a right hip/thigh disorder as residuals of a pelvic fracture based on limitation of flexion were not met prior to June 29, 2012, nor is an evaluation in excess of 10 percent based upon limitation of flexion warranted from June 29, 2012.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the low back; right ankle; right wrist; and right and left hip disorders, as residuals of a pelvic fracture, as the Veteran's appeal arises from her disagreement with the initial ratings following the grants of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i)  (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

As it relates to the claims of service connection for residuals of a skull fracture and acute polynephritis, the Board observes that in a July 2007 letter, the RO provided the Veteran with notice that informed her of the evidence needed to substantiate her claims.  The letter also told her what evidence she was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told her to submit relevant evidence in her possession.  The July 2007 letter also provided the Veteran with notice as to the disability rating and effective date elements of the claim. 

As to all issues, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence, to include hearing testimony.  No additional pertinent evidence has been identified by the claimant. 

As it relates to the claim for acute polynephritis/kidney disorder, the Veteran was afforded a VA examination in February 2009.  At the time of the examination, the examiner rendered an opinion that the Veteran had no kidney/nephrotic disorder.  As to the claim of service connection for residuals of a skull fracture, in addition to in-service x-rays showing no skull fracture, there have been no diagnosis of residuals of a skull fracture at the time of any VA examination, including the September 2009 VA Traumatic Brain Injury examination.

As to the claims for increased evaluations for back; ankle; wrist; and right and left hip disorders as residuals of a pelvic fracture, the Veteran has been afforded numerous VA examinations throughout the course of this appeal,  Information obtained from all the examinations, which included detailed history, statements from the Veteran, and testing results, provided sufficient information to properly rate the Veteran's claims.  As such, the Board finds that additional VA examinations are not warranted as there is otherwise sufficient competent medical evidence of record to make a decision on the claims.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) .

The Veteran also appeared at a hearing at before a local hearing officer in September 2009.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by her representative.  As noted above, she also appeared at a hearing in September 2009.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal. Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Service Connection-General Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Residuals of a skull fracture is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) and thus, as discussed in further detail below, 38 C.F.R. § 3.303(b) does not apply to the Veteran's claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Nephritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as nephritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 


Residuals of a Skull Fracture

At the outset, the Board notes that the Veteran sustained numerous injures as a result of a fall from over a railing from a great height, which resulted in many of her service-connected injuries.  Among those injuries for which service connection is currently in effect is a traumatic brain injury with resulting headaches, for which a 10 percent disability evaluation has been assigned.  

The Veteran maintains that she sustained a skull fracture as a result of the in-service fall in June 1983.  X-rays taken of the skull at that time revealed no evidence of an acute osseous injury.  There were no findings of a fractured skull in service.  

In support of her claim, the Veteran, in June 2008, submitted a statement from A. B., a registered nurse, who indicated that she first met the Veteran following the fall from a height of over 105 feet.  She noted that the Veteran's injuries included a fracture skull.  She reported that the Veteran remained hospitalized until September 1983.  

At the time of her September 2009 hearing, the Veteran testified that she was treated for a skull fracture following the fall.  She stated that she regained consciousness at the hospital after the incident and woke up with soldiers around her and blood gushing from her head.  The Veteran reported that she had headaches as a result of the injury and that she had a scar on her forehead.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The service treatment records do not show a skull fracture or residuals of a skull fracture in service.  As noted above, x-rays taken of the skull at the time of the fall revealed no evidence of a skull fracture. The September 2009 VA neurological and Traumatic Brain Injury examination reports shows that both examiner indicated that the Veteran reported that the injuries sustained in a fall during service included a skull fracture.  The Traumatic Brain Injury examiner determined that Veteran suffered a traumatic brain injury in service.  The Neurological examiner noted that the diagnosis was headaches.  Neither examiner indicated a diagnosis of a skull fracture.  

While the Veteran has expressed her belief that she sustained a skull fracture as result of the fall, she has not been shown to have the requisite training or credentials needed to ascertain whether the fall resulted in a skull fracture as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Moreover, while A. B. has submitted a statement indicating that she helped in the treatment of the Veteran's injuries resulting from the fall, which included a fractured skull, x-rays taken at the time of the fall revealed no skull fracture.  There has also been no other evidence submitted revealing that the Veteran sustained an in-service skull fracture or residuals thereof.  While the evidence shows that the Veteran suffered a fall in service, the service treatment records do not indicate that the fall resulted in a skull fracture.  As noted above, the VA examination reports do show that the residuals of the fall include a traumatic brain injury.  As noted above, service connection is currently in effect for a traumatic brain injury and residuals thereof, to include headaches.  The Board finds that the service treatment records outweigh the contentions of the Veteran and A.B. as to whether a skull fracture was sustained inservice as those records are contemporaneous with the injury in service and medical x-ray testing did not reveal a fracture.  To the extent that the VA examination reports noted a reported history of a skull fracture, this is based on the reports of the Veteran and are outweighed by the contemporaneous medical evidence in service which does not show fracture.  

The weight of the competent and probative evidence, is to the effect that the Veteran does not currently have residuals of a skull fracture.  At the time of the RO  hearing in September 2009 the Veteran testified that she believed that the residuals of the claimed skull fracture were headaches and a scar.  As noted above, service connection has been granted for scars of the right forehead and headaches and traumatic brain injury which was initially claimed as a skull fracture.  While the record does show that the Veteran suffered a fall and a head injury in service, service connection was been granted for the residuals of that head injury.  As a current disability related to a skull fracture has not been demonstrated, the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.

Service Connection for Acute Polynephritis

The Veteran maintains that she currently has nephritis/kidney problems as a result of her period of service.  She has indicated that she currently has kidney problems that began in service as evidenced by her treatment for acute polynephritis during service.  

A review of the record reveals that while in service, the Veteran was admitted to the hospital in September 1983 with complaints of nausea, vomiting, malaise, myalgias, fatigue, and fever.  The Veteran was admitted with a high fever and no localizing signs, which was felt to be viral in nature.  Urine cultures were taken which were positive for e. coli.  The Veteran was given Gentamicin and over the next two days her temperature returned to normal.  A diagnosis of polynephritis, e. coli resistant to penicillin, was rendered.  In May 1984, while the Veteran was noted to have had polynephritis, her back pain was attributed to vaginitis.  No further treatment for polynephritis or other kidney problems was noted in service.  

In a June 2008 statement, A. B. indicated that the Veteran was hospitalized during her recovery period after the fall with acute polynephritis and multiple urinary tract infections.  She noted that according to the military physicians, these were due to the pelvic injuries and trauma to the kidneys during the fall. 

In conjunction with her claim, the Veteran was afforded a VA examination in February 2009.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the dates of onset were 1983 and 1995.  The examiner indicated that the Veteran had been treated for polynephritis in 1983 while in service.  Following examination the examiner rendered a diagnosis of polynephritis, resolved.  The examiner stated that there was no current kidney condition, thus, there was no need to render a medical opinion in relationship to acute polynephritis that the Veteran had while in service.  

At her September 2009 hearing, the Veteran testified that within a few months of discharge she was hospitalized because she was sick and everything hurt.  She noted that she was taken to the emergency room and was told the next day that she had 24 hours to live as she had acute polynephritis.  She reported that she had to drink massive amounts of water.  The Veteran also stated that she again developed acute polynephritis about 8 or 9 years ago.  She noted that the treating physician said it was rare that it would happen twice in her life, so she had to be cautious.  The Veteran testified that there were no other episodes.  

As noted above, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A.§ 1131; see Degmetich v. Brown, 104 at 1328.  The Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to some time in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. at 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

The service treatment records, while showing treatment for polynephritis on one occasion, reveal that it resolved with treatment, with no evidence of residual disability being noted or found during the remainder of the Veteran's period of service.  

While the Veteran has expressed her belief that she currently has a kidney disorder/nephritis resulting from her period of service, to include as possibly resulting from her in-service fall, she has not been shown to have the requisite training or credentials needed to ascertain whether she currently has a kidney disorder, to include nephritis, either related to her fall in service or to her onetime in-service treatment for acute polynephritis as this is a medically complex question.  See Jandreau v. Nicholson, 492 F. 3d at 1372.  Moreover, while A. B. has submitted a statement indicating that the Veteran was hospitalized during her recovery period after the fall with acute polynephritis and multiple urinary tract infections and that according to the military physicians, these were due to the pelvic injuries and trauma to the kidneys during the fall, the in-service treatment records do not contain any such statements.  The Board finds that the statement of A.B. is outweighed by the contemporaneous service treatment records.  

There has also been no competent evidence submitted of a current kidney disorder/nephritis related to the Veteran's period of service.  Moreover, the February 2009 VA examiner, following a comprehensive examination of the Veteran and a thorough review of the claims folder, rendered a diagnosis of polynephritis, resolved, and stated that there was no current kidney condition, thus, there was no need to render a medical opinion in relationship to acute polynephritis that the Veteran had while in service.  Based on all of the evidence, the examiner rendered an opinion that was supported by a detailed and complete rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record.

The weight of the competent and probative evidence, is to the effect that the Veteran does not currently a kidney disorder, to include nephritis.  As a current disability has not been demonstrated, the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.


Disability Rating Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned where x-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.





Lumbago with Degenerative Joint Disease

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 38 C.F.R. § 4.71a . 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine, rating for degenerative arthritis under Diagnostic Code 5003 should also be considered.  38 C.F.R. § 4.71a. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a .

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The Veteran maintains that the symptomatology associated with her service-connected low back disorder, to include a lumbago and degenerative joint disease, warrants an increased evaluation.  She maintains that the pain associated with her low back disorder as well as the limitation of motion related to the low back problems warrants an evaluation in excess of that which is currently assigned.  

In conjunction with her claim, the Veteran was afforded a VA examination in May 2008.  The Veteran rated her pain as 8/10 on a scale from 0 to 10.  The Veteran reported having fatigue, decreased motion, stiffness, weakness, spasm and pain.  The pain was localized across the lower back to include the flanks.  The Veteran noted having pain when waking up in the morning.  She had to wake up early in the morning to take medication before being able to shower and get ready for work.  She reported that the pain was constant and daily but there was no radiation of pain.  

The Veteran noted having flare-ups every two to three weeks which would last 1-2 days that were severe in nature.  The flare-ups occurred with coldness, dampness, increased activities, and changes in the weather.  Alleviating factors were medication and rest.  The Veteran reported being unable to function when experiencing flare-ups  She noted just lying in bed.  She reported being unable to mow the lawn when having to work the next day.  She also stated that most times she was unable to mow the lawn without help.  The Veteran did not have intervertebral disc syndrome and did not use any aids or devices to walk.  She could walk 1/4 mile.  

Physical examination revealed no spasm, atrophy, or guarding on the left or right.  There was pain with motion and tenderness and weakness on the left and right.  The muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Posture was tilted toward the right.  Head position was normal and gait was antalgic.  Range of motion revealed flexion from 0 to 70 degrees; with pain beginning and ending at 50 degrees.  Range of motion after repetitive use was from 0 to 50 degrees.  Range of motion for extension was 0 to 18, active, and 0 to 20, passive.  Pain began at 12 degrees with active motion and at 15 degrees with passive motion.  Repetitive motion was from 0 to 12 degrees, with pain being responsible for the loss of motion.  Lateral flexion on the left and right was from 0 to 30 degrees, passive and active, with pain beginning at 0 and ending at 30 degrees.  Lateral rotation on the right was from 0 to 20 degrees, active, and from 0 to 25 degrees, passive.  Pain began at 0 and ended at 18 degrees for both.  Range of motion after repetitive use was from 0 to 18 degrees.  Lateral rotation on the left was from 0 to 25 degrees, active, and 0 to 24 degrees, passive, with pain beginning at 18 and 20 degrees, respectively.  Range of motion after repetitive use was from 0 to 18 degrees.  

Lasegue sign was negative and there was no vertebral fracture.  The Veteran was employed on a full-time basis as a security manager.  She had lost one week of work in the past 12 months.  The back disorder had significant effects on her usual occupation.  It resulted in decreased concentration, poor social interaction, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, decreased strength, and lower extremity pain.  It prevented her from doing chores, shopping, exercise, sports, recreation, and travel.  It had no effect on feeding and a moderate effect on bathing.  It also had a severe effect on dressing, toileting, and grooming.  

Treatment records associated with the claims folder reveal that the Veteran was seen with complaints of back pain throughout 2008 and 2009 with several epidural injections being given in 2009 and the Veteran continuing to report having problems with her back from 2009 through the current time period.  

In June 2012, the Veteran was afforded an additional VA examination.  The examiner rendered diagnoses of degenerative joint disease of the lumbar spine with lumbago; herniated disc of the lumbar spine with surgical repair, and radiculopathy of the lumbar spine, most likely involving the right sciatic and femoral nerves.  Range of motion testing revealed flexion from 0 to 20 degrees; right and left lateral flexion from 0 to 10 degrees; right and left lateral rotation from 0 to 10 degrees; and extension from 0 to 10 degrees.  Range of motion remained the same with repetitive testing.  There was no additional limitation of motion with repetitive testing.  Right calf and ankle atrophy were present.  

The Veteran was noted to have guarding or muscle spasm of the thoracolumbar spine which caused an abnormal gait.  The Veteran's low back disorder prevented her from walking more than one or two blocks at a time or more than four to five blocks during an eight hour day.  The Veteran could sit for five to ten minutes at a time and stand for 15-20 minutes with a cane at one time.  For an eight hour day she could sit for a total of one-half hour and stand with a cane for an hour.  

Initial Rating Prior to June 29, 2012

With regard to the Veteran's lumbago with degenerative joint disease, the weight of the lay and medical evidence demonstrates that an evaluation in excess of 20 percent is not warranted for the initial rating period prior to June 29, 2012.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated prior to June 29, 2012.  Moreover, as noted above, at the time of the May 2008 VA examination, the Veteran had forward flexion to 50 degrees after repetitive testing, with no ankylosis being reported.  There were also no reports or findings of incapacitating episodes which include physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period during the time period in question. 

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

Initial Back Rating from June 29, 2012

The Board next finds that, for the initial rating period from June 29, 2012, the evidence shows that the Veteran's lumbago with degenerative joint disease was limited in forward flexion of the thoracolumbar spine to no less than 20 degrees, which more nearly approximates the criteria for a higher initial disability rating of 40 percent for the initial rating stage from June 29, 2012. 

The evidence also shows that, for the initial rating period from June 29, 2012, there was no demonstration of unfavorable ankylosis of the entire thoracolumbar spine, as required for a higher disability rating of 50 percent, or incapacitating episodes lasting six (6) weeks during a 12 month period, as required for a higher disability rating of 60 percent under Diagnostic Code 5243.  38 C.F.R. § 4.71a.  For these reasons, a disability rating in excess of 40 percent is not warranted at any time. 

While the Board notes the Veteran's lumbosacral spine motion is limited as evidenced by the above objective findings, there has been no demonstration that, even with consideration of additional limitations due to associated orthopedic factors (38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the range of motion of the thoracolumbar spine has been limited to that akin to unfavorable ankylosis of the entire thoracolumbar spine.  The Veteran has been shown to have no less than 20 degrees of flexion throughout the time period in question.  The ranges of motion reported in VA examination reports and in VA outpatient treatment records demonstrate that the Veteran does not have ankylosis, nor has the Veteran alleged that she has ankylosis. 

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even with consideration of some additional loss of motion or function of the spine upon repetitive movement or with actual use, neither the actual range of motion nor any functional limitation more nearly approximates ankylosis so as to warrant an evaluation in excess of 40 percent for ankylosis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-7.

The evidence also does not show for any period incapacitating episodes lasting six (6) weeks during the previous 12 months during the initial rating period from June 29, 2012 to warrant a higher rating of 60 percent under Diagnostic Code 5243.  Moreover, numerous VA treatment records associated with claims folder do not contain any notations of physician prescribed bed rest.  Also, the Veteran was noted to have had no incapacitating episodes at the time of her most recent VA examination.  For the time period subsequent to June 29, 2012, there has been no demonstration of incapacitating episodes having a total duration of at least six weeks during the past 12 months; thus, an evaluation in excess of 40 percent would not be warranted based upon incapacitating episodes. 

In sum, an initial evaluation in excess of 20 percent is not warranted for the rating period prior to June 29, 2012; and an initial rating in excess of 40 percent is not warranted for the period from June 29, 2012, based on either ankylosis or incapacitating episodes.  38 C.F.R. § 4.71a.

Right Wrist

Limitation of the wrist is rated under Diagnostic Code 5215.  Palmar flexion limited in line with the forearm warrants a 10 percent rating.  Dorsiflexion less than 15 degrees warrants a 10 percent rating.  DC 5215 does not provide for a rating in excess of 10 percent. 

Under Diagnostic Code 5214, a 50 percent rating is assigned for ankylosis of the major wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A 40 percent rating is assigned for ankylosis of the major wrist when there is ankylosis in any other position except favorable.  A 30 percent rating is assigned for ankylosis of the major wrist that is favorable in 20 degrees to 30 degrees dorsiflexion.  Extremely unfavorable ankylosis will be rated as loss of use of the hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees. 

The Veteran is right hand dominant.  

In conjunction with her claim, the Veteran was afforded a VA examination in August 2007.  At the time of the examination, the Veteran reported being right hand dominant.  She stated that she had difficulty with heavy lifting.

Physical examination revealed no gross residual deformity of the right wrist.  There was some tenderness over the first dorsal compartment but there was no gross misalignment of the wrist.  The Veteran was noted to have limited range of motion.  She was able to extend her wrist to 45 degrees and flex it to 25 degrees.  She could ulnar deviate on the right to 15 degrees and radially deviate to 20 degrees.  She had negative Watson's test and no numbness or tingling in the fingers with intact sensation.  

As noted above, the RO assigned a temporary total disability evaluation for surgery performed on the right wrist on October 22, 2008, until February 1, 2009.

At the time of a February 2009 VA examination, the Veteran reported that her right wrist problems had become progressively worse.  She was performing physical therapy following the surgery and was using a brace.  With regard to the right wrist, the examiner noted that the Veteran reported giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion.  There were no reports of deformity, episodes of dislocation or subluxation, locking episodes, effusion, or symptoms of inflammation.  The condition was noted to affect the motion of the joint.  The Veteran also reported having flare-ups weekly, with a 3-7 day duration.  Precipitating factors included increased or unusual physical activity and inclimate weather.  Alleviating factors included rest, warmth, and pain medications.  The Veteran reported that she hurt every day.  

Physical examination revealed edema, tenderness, pain at rest, and guarding of movement.  Range of motion was dorsiflexion from 0 to 48 degrees, palmar flexion from 0 to 52 degrees, right radial deviation from 0 to 10 degrees and right ulnar deviation from 0 to 26 degrees.  Following repetitive motion, dorsiflexion was from 0 to 40 degrees, palmar flexion was from 0 to 47 degrees, radial deviation was from 0 to 8 degrees, and ulnar deviation was from 0 to 22 degrees.  X-rays revealed a stable appearance of remote distal radial and ulnar styloid fractures and no new skeletal abnormality.  The examiner noted that the right wrist caused significant effects on the Veteran's occupation as it caused decreased manual dexterity, problems with lifting and carrying, decreased strength in the upper extremity, and pain.  It had a mild impact on chores, shopping, recreation and travel; a moderate impact on exercise; and no impact on feeding, bathing toileting, grooming, or driving.  

At her September 2009 hearing, the Veteran indicated that the doctors were talking about fusing her wrist.  She stated that she was only able to move her wrist very little.  

At the time of a September 2009 VA examination, the Veteran again reported that her condition had become progressively worse.  The Veteran noted symptoms of giving way, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no deformity and there were no episodes of dislocation or subluxation or locking.  There were symptoms of redness, swelling, and tenderness.  

Physical examination revealed dorsiflexion from 0 to 38 degrees, palmar flexion from 0 to 20 degrees, radial deviation from 0 to 20 degrees, and ulnar deviation from 0 to 30 degrees.  The examiner was unable to test repetitive motion due to increased pain and impaired movement.  X-rays of the right wrist revealed an old fracture of the ulnar styled process and a healing fracture of the distal dorsal aspect of the radius.  The examiner indicated that the wrist caused problems with lifting and carrying, decreased strength in the upper extremity, and pain.  It had a severe impact on chores and a moderate impact on shopping and driving.  It had a mild impact on traveling and no impact on sports, recreation, feeding, bathing, dressing toileting, or grooming.  

In a September 2009 outpatient treatment record, the Veteran was noted to wear a wrist splint at all times.  

The Veteran was afforded an additional VA examination in June 2012.  At the time of the examination, the examiner rendered a diagnosis of right wrist fracture with residual degenerative joint disease and surgical repair.  Flare-ups were noted to not impact the function of the wrist.  Flexion was from 0 to 30 degrees with pain beginning at 0 degrees.  Dorsiflexion was from 0 to 30 degrees with pain beginning at 0 degrees.  The Veteran was able to perform repetitive motion testing with ranges of motion again reported from 0 to 30 degrees for palmar and dorsiflexion.  The examiner indicated that the Veteran had less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  The examiner specifically stated that the Veteran did not have ankylosis.  The surgical scar was noted to not be painful, and/or unstable, and to be less than 39 square cm.  X-rays revealed a 6 mm. corticated osseous fracture in ulnar styloid fracture; joint space narrowing, and subchondral stenosis involving the distal radius.  The examiner noted that the Veteran had difficulty lifting/carrying, pushing/pulling, bending/twisting the wrist, and using the key board.  She also could not sleep well due to the pain.  

The Veteran is now receiving the maximum 10 percent rating under DC 5215.  The ranges of motion in the right wrist demonstrate that the Veteran has not had ankylosis or limitation of motion akin to that of ankylosis, and VA examiners did not find the presence of ankylosis at any time.  The Board notes that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).  Thus, an increased evaluation is not warranted under Diagnostic Code 5214. 

While the Veteran has disputed the assigned disability evaluation, the wrist disability is rated on the basis of limitation of motion and the ranges of motion reported on the examinations. 

The Board has considered both the lay and medical evidence regarding the claim, to include the Veteran's complaints.  The medical evidence also reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation of motion.  In any event, the Veteran is in receipt of the highest rating for limitation of motion and a higher rating requires ankylosis.  Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45 is not warranted.




Right Ankle

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a , Diagnostic Code 5270.

The Veteran maintains that the symptomatology associated with her right ankle disorder warrants an evaluation in excess of those which are currently assigned.

At the time of an August 2007 VA examination, the Veteran reported experiencing significant discomfort with prolonged ambulation and she was unable to tolerate this.  Physical examination of the right ankle revealed a small anterior osteophyte just anterior to the lateral malleolus.  It was quite tender at that juncture.  Dorsiflexion was limited to about five degrees short of neutral.  The Veteran was not capable of reaching neutral and only did so with pain when passively stretched to 0 degrees.  She had plantar flexion to approximately 40 degrees.  The Veteran was stable in varus and valgus.  She had pain at the extremes of valgus.  

At the time of a June 2008 visit, physical examination revealed that the Veteran was unable to move her foot.  However, there was no pain with passive motion.  

At the time of a September 2008 outpatient visit, the Veteran was noted to be wearing an ankle brace, which she indicated was helping. 

At her September 2009 hearing, the Veteran indicated that she did not have range of motion in the ankle.  

The Veteran was afforded a VA examination in June 2012.  At the time of the examination, she was diagnosed as having a right ankle fracture with residual ankylosis, pain, reduced range of motion and weakness.  The Veteran did not report any flare-ups of the ankle.  The Veteran was noted to have 0 degrees of plantar and dorsiflexion.  The severity of the ankylosis was reported as in plantar flexion less than 30 degrees and in dorsiflexion between 0 and 10 degrees.  The Veteran constantly used a brace and cane to walk.  The Veteran was able to walk one to two blocks at a time and a total of 4-5 blocks during the day.  She was able to sit for 5-10 minutes at a time and stand for 15-20 minutes at a time.  She could stand with a cane for one hour throughout the course of the day.  

Based upon the above, the Board finds that the Veteran's residuals of a right ankle fracture has warranted a 20 percent disability evaluation since the initial grant of service connection until June 29, 2012.  The Veteran's symptomatology prior to June 29, 2012, was more closely akin to that of marked limitation of motion.  The Veteran has been given the highest possible disability evaluation for limitation of ankle motion under Diagnostic Code 5271. 

The ranges of motion in the right ankle demonstrate that the Veteran did not have ankylosis or limitation of motion akin to that of ankylosis, and VA examiners did not found the presence of ankylosis prior to June 29, 2012.  There was no demonstration of abduction, adduction, inversion or eversion deformity with ankylosis prior to this time.  Thus, an increased evaluation is not warranted under Diagnostic Code 5270. 

While the Veteran has disputed the assigned disability evaluation, the ankle disability is rated on the basis of limitation of motion and the ranges of motion reported on the examinations. 

The Board has considered both the lay and medical evidence regarding the claim, to include the Veteran's complaints.  The medical evidence also reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion prior to June 29, 2012.  In any event, the Veteran is in receipt of the highest rating for limitation of motion and a higher rating requires ankylosis.  Thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not applicable.

As to a disability evaluation in excess of 30 percent for ankylosis of the right ankle subsequent to June 29, 2012, the Board notes that for a 40 percent rating, the next higher evaluation, there must be demonstration of ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  This has not been demonstrated at any time throughout the appeal period.  

Left and Right Hip Disorders as Residuals of a Pelvic Fracture

Ankylosis of the hip is evaluated at 38 C.F.R. § 4.71a, Diagnostic Code 5250.  Favorable ankylosis in flexion at an angle between 20 and 40 degrees with slight adduction or abduction warrants assignment of a 60 percent evaluation.  Intermediate unfavorable ankylosis warrants assignment of a 70 percent evaluation.  Assignment of a 90 percent evaluation, the highest rating for unfavorable ankylosis of the hip, is contemplated for extremely unfavorable ankylosis, in which the foot does not reach the ground, and crutches are necessary.  In addition, a note to Diagnostic Code 5250 indicates that where the 90 percent evaluation is assigned, entitlement to a special monthly compensation is warranted.  Id.  

Limitation of motion of the thigh is evaluated under the rating criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, and 5253.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent evaluation under Diagnostic Code 5251.  There is no higher rating available under that code. 

Under Diagnostic Code 5252, limitation of flexion of the thigh to 45 degrees warrants assignment of a 10 percent evaluation.  Where limitation is limited to 30 degrees, a 20 percent evaluation is contemplated, and a 30 percent evaluation is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a 40 percent evaluation is contemplated. 

In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent evaluation is assigned.  Where there is limitation of abduction to the point at which the claimant cannot cross his legs, a 10 percent evaluation is also contemplated.  Assignment of a 20 percent evaluation, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees. 

Flail joint of the hip warrants an 80 percent disability rating.  38 C.F.R § 4.71a, Diagnostic Code 5254. 

Malunion of the femur warrants a 10 percent evaluation when the disability results in slight knee or hip disability; a 20 percent evaluation is warranted when the disability results in moderate knee or hip disability; and a 30 percent evaluation is warranted when the disability results in marked knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255. 

At the time of an August 2007 VA examination, the Veteran was noted to have an antalgic gait.  She did not demonstrate a Trendelenburg sign on her right or left.  Her pelvis appeared to be level when standing upright.  X-rays taken of the pelvis revealed a normal appearance to the femoral heads and normal alignment at the acetabula.  There was no evidence of fracture or dislocation.  There were also no significant degenerative changes.  There were mild sclerotic changes and irregularity to the pubic symphysis and sacroiliac joints, possibly related to a prior pregnancy.  The surrounding tissues were within normal limits.  It was the examiner's impression that the Veteran had an unremarkable pelvis examination.  

Treatment records obtained in conjunction with the Veteran's claim reveal that at the time of an August 2008 visit, the Veteran had hip range of motion as follows: flexion to 100 degrees, external rotation to 30 degrees, and internal rotation to 20 degrees, all pain free.  X-rays revealed evidence of old symphasis and SI injuries with well-preserved hip joints.  At the time of a September 2008 VA outpatient visit, the Veteran complained of pelvic pain and some right anterior thigh pain.  

At the time of a February 2009 VA examination, the Veteran complained of progressively worse pelvic pain.  As to the right hip, the Veteran reported having no deformity, giving way, instability or incoordination.  She did note having stiffness, weakness, pain, and decreased speed of joint motion.  There were no episodes of dislocation or subluxation and no episodes of locking.  There was no effusion and no symptoms of inflammation.  The Veteran reported having flare-ups which were severe in nature and occurred weekly, lasting 3 to 7 days at a time.  Precipitating factors were increased or unusual physical activity and inclimate weather.  Alleviating factors included rest, warmth, and pain medication.  The Veteran reported that she hurt every day.  The Veteran stated that she was unable to stand for more than a few minutes or walk more than a few yards.  

Physical examination revealed that she had a significant limp on the right side.  Shoe pattern revealed increased wear on the inside of the right fore foot.  As to the right hip, there was tenderness, and pain at rest.  Range of motion for the hips was as follows: left flexion to 118 degrees, left extension to 22 degrees, and left abduction to 42 degrees.  The Veteran could cross the left leg over the right and could toe out greater than 15 degrees.  There was no objective evidence of pain on the left.  As to the right hip, there was objective evidence of pain with motion.  The Veteran had flexion to 88 degrees, extension to 14 degrees, and abduction to 22 degrees.  She could not cross her right leg over the left and could not toe out more than 15 degrees.  After repetitive motion, the Veteran had flexion to 116 degrees, extension to 20 degrees, and abduction to 38 degrees on the left, and flexion to 66 degrees, extension to 9 degrees, and abduction to 15 degrees on the right.  There was no joint ankylosis.  X-rays of the right hip/pelvis revealed no acute fractures or dislocations and well-preserved joint spaces.  No joint space effusions were appreciated and there were no significant changes of the hips.  The soft tissues were unremarkable.  It was the examiner's impression that the Veteran had an unremarkable right hip.  The examiner indicated that the Veteran's right hip status post pelvic fracture caused her to have decreased mobility, decreased strength and lower extremity pain.  It had a severe effect on sports, a moderate effect on exercise and recreation, and a mild effect on shopping and traveling, with no effect on feeding, bathing, dressing, toileting, grooming, or driving.  

At her September 2009 hearing, the Veteran testified that she had received injections for her hip/pelvic pain.  The Veteran stated that the main disability was the pain that she experienced.  She noted that it was difficult to go to the bathroom as a result of the pain.  

At the time of a September 2009 VA examination, the Veteran reported having pain, giving way, instability, stiffness, weakness, and incoordination in her right hip.  There was no deformity.  The Veteran indicated that she did not have any episodes of dislocation or subluxation or locking.  There was also no effusion, but the Veteran did report having tenderness.  There were no constitutional symptoms of arthritis.  The Veteran was able to stand for 15-30 minutes.  She reported being unable to walk for more than a few yards.  

Physical examination revealed she had an antalgic gait.  The Veteran had increased wear on the outside of both shoes.  Examination of the left and right hips revealed tenderness and guarding of movement.  Hip motion on the left was from 0 to 90 degrees, extension was from 0 to 0 degrees, and left abduction was from 0 to 30 degrees.  The Veteran could cross her left leg over her right and could toe out more than 15 degrees.  There was objective evidence of pain with active motion.  

The right hip revealed flexion from 0 to 80 degrees, extension from 0 to 0 degrees, and right abduction from 0 to 20 degrees.  The Veteran could not cross her right leg over her left and could not toe out more than 15 degrees.  There was objective evidence of pain following repetitive motion but the examiner was not able to test the ranges due to increased pain and instability.  There was no joint ankylosis.  X-rays of the hips and pelvis were noted to be normal.  The hip/pelvic disability was noted to cause decreased mobility, decreased strength, and lower extremity pain.  It prevented playing sports, and had a moderate effect on chores, driving, shopping, exercise, recreation, and travel.  It had a mild effect on toileting and grooming and no effect on bathing, feeding, or dressing.  The Veteran was noted to have lost two weeks of work in the past 12 months due to the pelvic and wrist pain.  

At the time of a June 2012 VA examination, the Veteran was diagnosed as having a pelvic fracture with residual bilateral hip pain and reduced range of motion.  The Veteran stated that she found herself falling more often.  Physical examination performed at that time revealed flexion from 0 to 40 degrees, with pain beginning at 0 degrees; extension from 0 to 5 degrees; abduction not lost beyond 10 degrees; adduction was not limited to the point where the Veteran cannot cross her legs, and rotation was not limited to where the Veteran could not toe out more than 15 degrees.  Right hip internal and external rotation ended at 10 degrees, with pain starting at 0 degrees.  

As to the left hip, the Veteran had flexion from 0 to 90 degrees, with pain motion beginning at 40 degrees; extension from 0 to 5 degrees, with pain beginning at 0 degrees; abduction was not lost beyond 10 degrees and the Veteran was able to cross her left leg over her right.  She could also toe-out more than 15 degrees.  Left hip external rotation was from 0 to 60 degrees, with pain at 50 degrees; and left hip internal rotation was from 0 to 40 degrees, with painful motion at 30 degrees.  

Post-repetitive range of motion testing revealed right hip flexion from 0 to 40 degrees; extension to 5 degrees or greater; abduction not lost beyond 10 degrees; the Veteran was able to cross her legs; and external and internal rotation were from 0 to 10 degrees. 

Left hip repetitive motion testing revealed flexion from 0 to 90 degrees; extension greater than 5 degrees, abduction not lost beyond 10 degrees; the Veteran was able to cross her legs and toe out more than 15 degrees; and external rotation was to 60 degrees, while internal rotation was to 40 degrees.  The Veteran did not have any additional loss of motion after repetitive use.  

The examiner indicated that the Veteran had less movement than normal for both hips and thighs; weakened movement on the right; and excess fatigability, pain on movement, instability of station, disturbance of locomotion, and interference with sitting, standing and weight bearing for both the right and left hips/thighs.  Muscle strength testing revealed 4/5 strength for right hip flexion, abduction, and extension, and 5/5 strength for left hip flexion, abduction, and extension.  The Veteran did not have malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The Veteran was noted to use a cane for her bilateral hip and right ankle conditions.  The Veteran's hip condition affected her ability to walk more than 1-2 blocks at a time or more than 4-5 blocks in a day.  She could sit for five minutes and stand for 15-20 minutes with a cane at one time and could sit for 1 hour or stand with a cane for one hour during an 8 hour period.  

With consideration of the Veteran's reports of left hip/thigh pain throughout the appeal period, in conjunction with objective findings of left hip pain throughout the appeal period, to include extension being limited to 0 degrees at the time of the September 2009 VA examination, limitation of motion of the hip/thigh akin to that warranted for a compensable 10 percent disability evaluation, when considering the 38 C.F.R. § 4.40 and 4.59 and DeLuca, have been met from the date of the Veteran's initial claim for service connection.  

The criteria for an evaluation in excess of 10 percent for the Veteran's left hip/thigh/pelvic disorder, have not been met at any time as left hip abduction limited to 10 degrees or less, left thigh flexion limited to 30 degrees, limitation of abduction to the point at which the Veteran could not cross her legs, limitation of abduction of the thigh, or motion lost beyond 10 degrees, flail joint of the hip, or malunion of the femur resulting in moderate or marked knee or hip disability, have not been shown.

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report her symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Likewise, the examiners' findings are more probative than lay statements received from the Veteran.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation.

As it relates to the Veteran's right hip/thigh disorder, as residuals of the pelvic fracture, prior to June 29, 2012, the Veteran was noted to be unable to cross her right leg over her left leg at the time of a February 2009 VA examination; there was no indication of right hip abduction limited to 10 degrees or less, extension to less than 5 degrees, right thigh flexion limited to 40 degrees, limitation of abduction of the thigh, or motion lost beyond 10 degrees, flail joint of the hip, or malunion of the femur resulting in moderate or marked knee or hip disability, warranting a higher disability rating prior to September 28, 2009.  

At the time of a September 28, 2009 VA examination, the Veteran was noted to have extension to 0 degrees for the right thigh/hip, warranting a separate 10 percent disability evaluation under DC 5251.

As of June 29, 2012, the Veteran's right hip/thigh disorder, as residuals of the pelvic fracture, revealed flexion limited to 40 degrees, however, rotation was not limited to where the Veteran could not toe out more than 15 degrees, and right hip internal and external rotation were to 10 degrees; there was no evidence of ankylosis; flail joint of the hip; or malunion of the femur resulting in moderate or marked knee or hip disability, even with consideration of the Veteran's complaints of pain, at any time subsequent to June 29, 2012.  

The Board has considered both the lay and medical evidence, include the Veteran's complaints regarding the hips.  The medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants evaluation in excess of those which were assigned based upon the appropriate codes governing limitation.  A higher rating under the provisions of 38 C.F.R. § § 4.40, 4.45 are not warranted.



Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's lumbago with degenerative joint disease, residuals of a right ankle fracture, residuals of a right wrist injury, and left and right hip disorders as residuals of a pelvic fracture.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Veteran's disabilities have manifested in painful movement, limited range of motion, and in some cases arthritis.  The schedular criteria for rating these disabilities specifically provide for ratings based on the presence of painful arthritis; limitations of motion and other orthopedic factors; see 38 C.F.R. §§ 4.40 , 4.45, 4.59; see also DeLuca.  In this case, comparing the Veteran's disability level and symptomatology of the spine, wrist, hip, and ankle disorders to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the spine, wrist, hip, and ankle disorders, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




	(CONTINUED ON NEXT PAGE)





ORDER

An evaluation in excess of 20 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes prior June 29, 2012, is denied; an evaluation in excess of 40 percent for lumbago with degenerative joint disease based upon limitation of motion and/or incapacitating episodes subsequent to June 29, 2012, is denied.  

An initial evaluation in excess of 10 percent for residuals of a right wrist fracture is denied.  

A 20 percent evaluation for residuals of a right ankle fracture from February 16, 2007 to June 29, 2012, is granted. 

An evaluation in excess of 30 percent for residuals of a right ankle fracture from June 29, 2012, is denied.  

A 10 percent disability evaluation, and no more, for a left hip/thigh disorder as residuals of a pelvic fracture, from February 16, 2007, is granted.  

An evaluation in excess of 10 percent for a right hip/thigh disorder, as residuals of a pelvic fracture, prior to September 29, 2009, is denied.  

A separate 10 percent evaluation for a right hip/thigh disorder, as residuals of a pelvic fracture, based upon limitation of extension, from September 28, 2009, is granted.  

An separate compensable 10 percent evaluation for a right hip/thigh disorder, as residuals of a pelvic fracture, based on limitation of flexion prior to June 29, 2012 is denied; an evaluation in excess of 10 percent based upon limitation of flexion from June 29, 2012, is denied.  


REMAND

As noted above, with regard to the issue of the lumbago with degenerative joint disease, the neurological component must also be taken into account per the appropriate diagnostic rating codes.  The Board notes that service connection is currently in effect for neuropathy due to nerve damage of the right lower extremity claimed as right leg nerve damage associated with right hip pain, as residuals of a hip fracture, rated as 30 percent under DC 8522, relating to the musculocutaneous nerve (superficial peroneal), with an effective date of September 16, 2008, as a result of actions taken by the RO in a January 2009 rating determination.  The RO based its actions upon the results of a December 2008 VA examination, wherein the examiner indicated that it was more likely than not that Veteran's right leg motor and sensory deficits were residuals of the Veteran's service-connected pelvic fracture and damage to the sciatic nerve.  The examiner noted that the Veteran sustained a pelvic fracture which damaged the sciatic nerve leading to residuals of sensory deficits, decreased motor power, and pain the right hip and leg.  In contrast, the June 2012 VA examiner indicated that the Veteran had radiculopathy of the lumbar spine, most likely involving the right sciatic and femoral nerves.  

To clear up any discrepancy as to which disability is resulting in the neurological disability of the lower extremities, which may have an impact on not only the assigned disability evaluation but also the effective date, this matter must be remanded to the determine the etiology of the neurological impairment, the nerves affected, and the current disability level of disability of the affected nerves.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature, etiology, and severity of any current lower extremity neuropathy.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, and all other pertinent records must be made available to the examiner and the examiner should note such review in his/her report.  The examiner should identify what nerves, if any, in the lower extremities are currently impacted and is requested to determine the etiology of the nerve impairment, to include whether the nerve impairment is related to the service-connected residuals of the pelvic fracture or the service-connected lumbago with degenerative joint disease.  After identifying the involved nerves and the etiology of the nerve impairment, the examiner is then requested to indicate the severity of the each nerve impairment, to include whether the nerve impairment is mild, moderate, moderately severe, severe or complete.  If the etiology of the nerve impairment cannot be separated, the examiner should so state.  

2.  Review the claims file.  If any development is incomplete, take corrective action before readjudication.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the remaining issue on appeal.  If any benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


